                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal its

Memorandum in Support of its Motion for a Protective Order and Exhibit 2 submitted

in support thereof. Plaintiff moves to seal the filings on the ground they “contain

sensitive business and technical information concerning Syngenta’s confidential

agreements with third parties and Syngenta’s strategies on generic competition and

evaluating potential illegal azoxystrobin products and potential infringement of and

enforcement of its intellectual property.” (Mot. Seal [DE #141].)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its
request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #141] is GRANTED, and the following

documents shall be SEALED:

              a.     Plaintiff’s Memorandum in Support of its Motion for a
      Protective Order Regarding Improper Depositions [DE #128]. A
      redacted version of this filing is attached as Exhibit 1 to the Declaration
      of Jeff Cecil [DE #142-2]; and

            b.     Exhibit 2 to Plaintiff’s Memorandum in Support of its
      Motion for a Protective Order Regarding Improper Depositions
      [DE #128-1]. A redacted version of this filing is attached as Exhibit 3 to
      the Declaration of Jeff Cecil [DE #142-3].

      This 26th day of June 2021.

                                        __________________________________________
                                        __
                                         ___
                                           _ _________
                                                    _ ____
                                                        _ _______
                                                               _______
                                                                    _______
                                                                         _ _
                                        KIMBERLY
                                        K
                                        KI MBERLY  LY A. SWANK
                                                   LY
                                        United States Magistrate Judge




                                         2
